Citation Nr: 0733538	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDING OF FACT

Hearing loss disability was not present in service within one 
year after the veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hearing loss.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in September 2004, prior to its 
initial adjudication of the claim.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for hearing loss disability, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the claimed 
hearing loss.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The veteran's written response to 
the September 2004 letter (received in October 2004) was that 
he had no other medical evidence in support of his claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007). 

Where a veteran served for at least 90 days during a period 
of war and manifests a organic disease of the nervous system 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Service medical records show that the veteran made no 
complaint and received no medical treatment related to his 
ears or hearing during service.  The report of examination 
for discharge in May 1946 shows that the veteran's hearing 
and ears were normal.  The post-service medical evidence of 
record shows that the veteran was diagnosed with mild to 
severe sensorineural hearing loss in August 2003; however, 
the audiologist did not provide the information required for 
the Board to determine whether the veteran has hearing loss 
disability for VA compensation purposes.  

While the Board cannot reach a determination as to whether 
there is a current disability for VA compensation purposes, 
the Board finds that there is no need for additional 
development on this matter, as service connection cannot be 
granted irrespective of the existence of a current 
disability.  Simply put, there is no post-service medical 
evidence of a hearing disorder for more than 50 years after 
the veteran's discharge from service, and there is also no 
competent evidence of a nexus between any current hearing 
loss and the veteran's military service.  

In essence, the evidence of a nexus between any current 
hearing loss and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board notes that this case is distinguished from the 
holding of the Court in Charles v. Principi, 16 Vet. App. 370 
(2002).  In that case, the Court held that the veteran was 
competent to describe tinnitus he experienced during and 
after service, and that such testimony was a sufficient basis 
for VA to obtain a medical opinion.  Here, the veteran 
contends that he was subject to a fungal infection of the 
ears during service, and was treated by a corpsman.  The 
veteran is not competent to diagnose a fungal infection of 
the ears.  To the extent that he is contending that a 
corpsman provided such a diagnosis in service, his account of 
what medical personnel purportedly said to him over 5 decades 
ago, filtered as it is through a layperson's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As noted above, the service medical 
records conflict with the veteran's statements, showing no 
treatment of any kind for an ear problem, and no abnormality 
of the ears on clinical evaluation at discharge.  

It is unclear from the veteran's service records whether he 
engaged in combat with the enemy for purposes of the combat 
presumption.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  However, in this case, the 
veteran's account of what happened in service does not relate 
to the circumstances, condition, or hardships of combat, but 
to a claimed diagnosis of a fungal infection.  Accordingly, 
the combat presumption is not for application in this case.  

The Board notes that an October 2003 ENT consultation report 
shows the statement of the examiner that the veteran has an 
unclear history of ear infections, "as explained by his 
military physician at time of discharge."  However, this 
account appears to be a recitation of the veteran's 
statements.  As those statements conflict with the service 
medical records, in particular the service separation 
examination report, the Board accords the October 2003 
examiner's comments little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].

In sum, while the veteran apparently has a current hearing 
impairment, there is no competent evidence of an injury or 
disease in service that may be related to the current hearing 
impairment, and there is no competent medical nexus evidence.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


